UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4455


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE DELORES VANEGAS, a/k/a Chivito,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:12-cr-00255-LO-6)


Submitted:   February 27, 2014            Decided:   March 10, 2014


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence H. Woodward, Jr., SHUTTLEWORTH, RULOFF, SWAIN, HADDAD &
MORECOCK, PC, Virginia Beach, Virginia, for Appellant. Dana J.
Boente, Acting United States Attorney, Richard D. Cooke,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Following            a     jury    trial,        Jose     Delores         Vanegas      was

convicted of conspiracy to distribute cocaine, 21 U.S.C. § 846

(2012), and possession of a firearm in furtherance of a drug

trafficking offense, 18 U.S.C. § 924(c) (2012).                                            The district

court      sentenced            him    to    a     total     of    120    months’          imprisonment.

Vanegas appeals, arguing that the evidence was insufficient to

support the jury’s verdict on the firearm charge and that the

district         court          erred       in     its    instruction           regarding         the   “in

furtherance” element of the firearm offense. *                                  We affirm.

                 In     reviewing            the     sufficiency          of        the    evidence      to

support a conviction, this court must determine whether, viewing

the    evidence            in   the       light     most     favorable         to    the     government,

there is substantial evidence to support the conviction.                                            United

States      v.    Stewart,             256 F.3d 231,     249    (4th       Cir.    2001).       To

sustain       the      § 924(c)             conviction,         the      jury       was    required      to

conclude that Vanegas possessed a firearm in furtherance of a

drug       trafficking           crime.            This      court      has     enumerated         several

factors      that          a    jury      might     consider       to    determine          whether     the

possession            of       the     firearm       “furthered,          advanced,          or     helped

forward a drug trafficking crime.”                                United States v. Lomax, 293


       *
       Vanegas does not challenge his conspiracy conviction or
the sentence imposed.



                                                         2
F.3d 701, 704 (4th Cir. 2002).               Those factors include “the type

of drug activity that is being conducted, accessibility of the

firearm, the type of weapon, whether the weapon is stolen, the

status of the possession (legitimate or illegal), whether the

gun is loaded, proximity to drugs or drug profits, and the time

and circumstances under which the gun is found.”                   Id. (internal

quotation marks omitted).

           Considering       these    factors     in   conjunction       with   the

evidence     produced   at    Vanegas’       trial,    we    conclude    that   the

evidence was sufficient to support his conviction.                       Notably,

the firearm possessed was a handgun, which is “uniquely suited

for drug transactions.”           See United States v. Lipford, 203 F.3d
259, 267 n.7 (4th Cir. 2000).            The serial number on the firearm

had been filed off, making possession of the weapon illegal, see

18 U.S.C. § 922(k) (2012); the firearm and two magazines, as

well as extra ammunition, cocaine, digital scales, and baggies

were discovered in a closet near the front door of Vanegas’

apartment.

           Although there was no evidence presented that Vanegas

carried    the     firearm   during     drug     transactions       or   that    he

conducted any drug transactions in the apartment in which the

gun was found, Vanegas did offer to trade the firearm to his

supplier     for   drugs,    an     action     that    may     satisfy   the    “in

furtherance of” requirement of § 924(c).                    See United States v.

                                         3
Robinson, 627 F.3d 941, 955 (4th Cir. 2010).                  We conclude that

the evidence, as a whole, is sufficient for the jury to have

found   that   Vanegas’      possession        of   the   firearm    “furthered,

advanced, or helped forward” his drug trafficking offense.                      See

Lomax, 293 F.3d at 704.

            Vanegas also argues that the district court erred in

instructing    the    jury   on    the   “in    furtherance    of”    element    of

§ 924(c).      This    court      reviews    the    content   of    the   district

court’s specific jury instructions for an abuse of discretion,

United States v. Ellis, 121 F.3d 908, 923 (4th Cir. 1997); see

United States v. Whitfield, 695 F.3d 288, 305 (4th Cir. 2012)

(affording district court “considerable discretion in choosing

the specific wording of its instructions”), cert. denied, 133 S.

Ct. 1461 (2013), and will not reverse this decision if “the

instructions, taken as a whole, adequately state the controlling

law.”   United States v. Ryan-Webster, 353 F.3d 353, 364 n.17

(4th Cir. 2003) (internal quotation marks omitted).

            The district court’s instruction to the jury on the

“in furtherance of” requirement was as follows:

                 a firearm is possessed “in furtherance
            of” a drug trafficking offense when the
            firearm possession furthered, advanced, or
            helped forward the drug trafficking offense.
            Mere   possession  of  a   firearm  is   not
            sufficient,   but  the  government  is   not
            required to prove that the firearm was
            actively employed.


                                         4
                    A  jury   may   find   that  a   firearm
              furthered, advanced, or helped forward drug
              trafficking in a number of ways, such as by
              enabling a drug trafficker to collect during
              a drug deal, by reducing the chance that the
              drugs or drug profits would be stolen, by
              preventing   drug   transactions  from   going
              sour, or by defending the drug trafficker’s
              turf.

                   In deciding whether a firearm furthered
              drug trafficking, the jury may consider
              factors such as the proximity of the firearm
              to drugs or drug profits, the accessibility
              of the firearm, whether the gun was loaded,
              the type of firearm, the type of drug
              activity being conducted, whether the weapon
              was stolen, whether the possession of the
              gun   was    legal,   and   the    time   and
              circumstances under which the gun was found.

(JA at 187).          Vanegas contends that the last paragraph of this

instruction is unnecessary and therefore erroneous.                 The factors

that    the    jury    was   instructed       that   they   may   consider   were

enumerated in Lomax, 293 F.3d at 704-05 and applied in United

States v. King, 628 F.3d 693, 701 (4th Cir. 2011).                 The district

court’s instruction provided an accurate statement of the law

and provided the jury with guidance in applying the law.                       We

find no abuse of discretion by the district court in giving the

challenged instruction.          See Whitfield, 695 F.3d at 305; Ryan-

Webster, 353 F.3d at 364 n.17.                Accordingly, we affirm Vanegas’

conviction, and we affirm the district court’s judgment.

              We dispense with oral argument because the facts and

legal   contentions       are   adequately      presented    in   the   materials


                                          5
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     6